Case: 21-20393     Document: 00516278138         Page: 1     Date Filed: 04/13/2022




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                      April 13, 2022
                                  No. 21-20393
                                Summary Calendar                     Lyle W. Cayce
                                                                          Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Luis Enrique Hernandez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:10-CR-558-4


   Before Stewart, Clement, and Ho, Circuit Judges.
   Per Curiam:*
          Luis Enrique Hernandez, federal prisoner # 76877-279, appeals the
   denials of his motion for compassionate release under 18 U.S.C.
   § 3582(c)(1)(A)(i) and his motion for reconsideration. We review those




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20393      Document: 00516278138           Page: 2     Date Filed: 04/13/2022




                                     No. 21-20393


   denials for abuse of discretion. See United States v. Chambliss, 948 F.3d 691,
   693 (5th Cir. 2020).
          In its detailed, seven-page order denying Hernandez’ motion for
   compassionate release, the district court recognized that Hernandez—a
   Hispanic, 37-year-old inmate housed at FCI Terre Haute who has type I
   diabetes (including diabetic retinopathy) and hypertension—suffers from
   several comorbidities that place him at a greater risk of COVID-19.
   Nevertheless, the district court permissibly determined that Hernandez
   failed to cite extraordinary and compelling reasons for relief because: (1) he
   already recovered from COVID-19 without serious problems; (2) his risk of
   COVID-19 reinfection was low because there were currently no active cases
   at Terre Haute and most of the staffers and inmates were vaccinated; and
   (3) he was receiving adequate medical treatment for his health conditions,
   including his diabetic retinopathy. See § 3582(c)(1)(A)(i); United States v.
   Rodriguez, 27 F.4th 1097, 1099–1101 & n.2 (5th Cir. 2022) (affirming denials
   of a § 3582(c)(1)(A)(i) motion and a motion for reconsideration where prison
   implemented COVID-19 controlling measures and movant recovered from
   prior COVID-19 infection without major illness). Hernandez claims that the
   district erred in denying his motions. We disagree.
          Hernandez baldly asserts that the district court failed to consider
   unspecified arguments regarding the dangers of reinfection for vaccinated
   individuals. But he may not incorporate such arguments in his brief by mere
   reference. See United States v. Abdo, 733 F.3d 562, 568 (5th Cir. 2013); see
   also Yohey v. Collins, 985 F.2d 222, 224–25 (5th Cir. 1993) (holding that even
   pro se prisoners must brief arguments to preserve them and that arguments
   not briefed on appeal are deemed abandoned).
          He also contends that per United States v. Thompson, 984 F.3d 431,
   434–35 (5th Cir.), cert. denied, 141 S. Ct. 2688 (2021), the district court should




                                           2
Case: 21-20393      Document: 00516278138           Page: 3   Date Filed: 04/13/2022




                                     No. 21-20393


   have granted him relief because he had already served approximately 75
   percent of his 14-year sentence. Thompson, however, did not hold that “non-
   extraordinary” health concerns may serve as the basis for § 3582(c)(1)(A)(i)
   relief simply because the movant served most of his sentence. See id. at 435
   (discussing “multiple, severe, health concerns”). Likewise, although the
   Rodriguez Court based its affirmance, in part, on the fact that the movant had
   served less than half of his sentence, nothing in the opinion suggests that this
   fact, alone, was dispositive. See Rodriguez, 27 F.4th at 1100.
          Hernandez asserts next that the district court did not sufficiently
   consider all his arguments. Although the district court did not expressly
   address every argument, its lengthy discussion of the facts and its reasons for
   denying his release demonstrates that it had a “reasoned basis for exercising
   [its] own legal decisionmaking authority.” Rita v. United States, 551 U.S. 338,
   356 (2007). Further, the district court was not required to conduct an
   analysis of the 18 U.S.C. § 3553(a) factors since his failure to identify
   extraordinary and compelling reasons was a sufficient ground to deny relief.
   See § 3582(c)(1)(A)(i); Rodriguez, 27 F.4th at 1100–01; Thompson, 984 F.3d
   at 433–35.
          Finally, while Hernandez asserts that the district court’s summary
   denial of his motion for reconsideration frustrated appellate review, he again
   failed to adequately brief the issues. See § 3582(c)(1)(A)(i); United States v.
   Scroggins, 599 F.3d 433, 446–47 (5th Cir. 2010); Yohey, 985 F.2d at 224–25.
          AFFIRMED.




                                          3